Citation Nr: 0921248	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-34 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 18, 2002 
for the grant of service connection for residuals of a left 
knee injury, to include ACL insufficiency, mild 
patellofemoral chondromalacia, and early arthritis of the 
patellofemoral joint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1976 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The claim was denied 
by the Board in a July 2005 decision, which the Veteran 
subsequently appealed to the Court of Appeals for Veterans 
Claims (Court).  In January 2008, the Court vacated the Board 
decision and remanded the case to the Board further 
consideration.  

In May 2005, the Veteran testified at a hearing before a 
Veterans Law Judge (VLJ).  After the Court remand, the 
Veteran was advised that the VLJ was no longer with the Board 
and offered another hearing, which he accepted.  Therefore, 
in February 2009, the case was remanded by the Board so that 
a hearing could be scheduled.  In May 2009, the Veteran 
testified before the undersigned, via videoconference.  
Transcripts of these hearings are associated with the claims 
file. 


FINDINGS OF FACT

1.  The Veteran filed an original claim for service 
connection for a left knee disability on September 20, 1984, 
which was denied in an unappealed rating decision issued in 
December 1984.

2. In October 1990, the Veteran filed a claim to reopen the 
previously denied claim, which was denied in an unappealed 
rating decision issued in June 1991.

3. On September 18, 2002, the Veteran again filed a claim to 
reopen the previously denied claim for a left knee 
disability, and service connection was granted in October 
2003. 

4. Service treatment records submitted by the Veteran in 
February 2003 were not of record at the time of the prior 
final denials in December 1984 and June 1991, and were, at 
least in part, the basis for the subsequent grant of service 
connection for residuals of a left knee injury in October 
2003.


CONCLUSION OF LAW

The criteria for an effective date of September 15, 1984 for 
the grant of service connection for residuals of a left knee 
injury have been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.156(c), 3.303, 3.400(q) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant an effective date of 
September 15, 1984 for service connection for residuals of a 
left knee injury is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.  

The Veteran contends that he is entitled to an effective date 
for the grant of service connection for residuals of a left 
knee injury back to the date of his original claim.  
Specifically, the Veteran argues that, as his claim was 
granted subsequent to his submission of service treatment 
records previously not of record, the effective date for 
service connection should be retroactive to the original 
claim for service connection.

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  The effective date of an award based on the 
receipt of new and material evidence in a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(2).

However, the Board notes that there are additional 
regulations to be considered when the new evidence is 
contained within service department records.  Where the claim 
is reopened on the basis of new and material evidence from 
service reports, the VA has consistently treated it as a true 
"reopening" of the original claim.  That is, a review of 
the former disposition is conducted in light of the service 
department reports, which are considered to have been lost or 
mislaid, and the award of benefits is made retroactive to the 
date of the original claim.  See 38 C.F.R. § 3.400(q)(2); VA 
G.C. Digested Opinion, July 17, 1984 (stating that section 
3.400(q)(2) reflects a longstanding VA policy treating 
supplemental service department reports correcting prior 
erroneous reports as providing a basis for an award of 
benefits based on the Veteran's original claim.)

The Board notes that, during the pendency of the Veteran's 
appeal, VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  The new regulations moved 
much of the content of the old § 3.400(q)(2) to 38 C.F.R.
§ 3.156(c) and clarified the definition of service department 
records.  Service department records include (i) service 
records that are related to a claimed in-service event, 
injury, or disease, regardless of whether such records 
mention the Veteran by name; (ii) additional service records 
forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for 
service records; and (iii) declassified records that could 
not have been obtained because the records were classified 
when VA decided the claim.  38 C.F.R. 
§ 3.156(c)(1).  Service department records do not include 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  
38 C.F.R. § 3.156(c)(2).

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have not 
been located and forwarded to VA.  The retroactive evaluation 
of disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department must be supported adequately by medical 
evidence.  Where such records clearly support the assignment 
of a specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as may be affected by the filing date of 
the original claim.  38 C.F.R. § 3.156(c). 

In this case, the Veteran's original claim of entitlement to 
service connection for residuals of a left knee injury was 
received on September 20, 1984.  Service treatment records 
for the Veteran's active duty from November 1976 to September 
1984 were of record.  These records demonstrated treatment 
for a left knee injury three times in 1980; however, as the 
Veteran's service separation examination and subsequent VA 
examination did not reflect the presence of a chronic 
disability, the RO denied the claim.  

The Veteran subsequently filed a claim to reopen in October 
1990, which was also denied, and in September 2002, which 
resulted in the grant of service connection for residuals of 
a left knee injury in October 2003.  Prior to the October 
2003 decision, the Veteran submitted additional service 
treatment records from his period of active service, 
including records dated in December 1980 and reports of 
enlistment and separation examinations.  A report of a 
September 1991 Air Force Reserve examination, which discussed 
October 1990 surgery on the left knee, was also presented.  
Other evidence relevant to the grant of service connection 
was an October 1990 statement from his private physician 
relative to that surgery.  Finding that the record now showed 
that the Veteran's three injuries in service resulted in a 
chronic disability that ultimately required surgery, the RO 
granted the claim, effective September 18, 2002.  The RO has 
indicated that the additional service treatment records 
received reported information already of record (i.e., that 
the Veteran injured his knee in December 1980) and that the 
basis for the grant of service connection was that the 
evidence now showed a chronic left knee disability related to 
service.  
However, a review of all service treatment records in the 
claims file reveals that, at the time of the original 
decision, there were only two records related to the December 
1980 injury.  Several additional records were received prior 
to the October 2003 decision and, although these records 
relate to the same December 1980 injury, they show that the 
injury required hospitalization for treatment, the use of 
crutches, and subsequent physical therapy, all of which 
demonstrate that the injury was more severe than reflected by 
the one service treatment record available at the time of the 
December 1984 decision.  The Board acknowledges that the 
missing service connection element at the time of the 
December 1984 decision was the presence of a current 
disability; nevertheless, the Board finds that a showing of 
greater severity of the December 1980 injury would 
necessarily be considered in any determination that the 
Veteran's present left knee disability was related to the 
injuries in service.  Hence, the Board concludes that the 
grant of service connection in the October 2003 rating 
decision was based, at least in part, on the newly submitted 
service treatment records.  

In light of the above analysis, the Board determines that the 
grant of service connection in this case should be 
retroactive to the original claim for service connection in 
September 1984.  Specifically, as the Veteran filed his claim 
on September 20, 1984, which was within one year of his 
service discharge on September 14, 1984, the appropriate 
effective date is the day after his separation from service.  
Accordingly, an effective date of September 15, 1984 for the 
award of service connection for residuals of a left knee 
injury is granted.  


ORDER

An effective date of September 15, 1984 for the grant of 
service connection for 


residuals of a left knee injury, to include ACL 
insufficiency, mild patellofemoral chondromalacia, and early 
arthritis of the patellofemoral joint is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


